I agree with the principle opinion that the grant of probation and the imposition of commitment are separate and divisible terms of the appellant's disposition. As noted above, R.C. 2151.355(A) provides for both. Moreover, R.C. 2151.49 Suspension of Sentence (.) expressly provides that "where imprisonment is imposed as part of the punishment, the juvenile judge may suspend sentence . . . upon such condition as the juvenile judge imposes." Thus, a stay of commitment and a grant of probation are not one and the same. Appellant was required to comply with the conditions of both the stay and probation. His failure to do so properly results in the imposition of his commitment.